Citation Nr: 1628819	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to April 1991.  She also had service in the reserves from November 1986 to January 2007 (See VBMS, 8/4/08 Report of Contact; VBMS, 8/28/08, Military Personnel Records).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2008; a statement of the case was issued in April 2010; and a substantive appeal was received in May 2010.   

In the Veteran's May 2010 substantive appeal (VA Form 9), she requested to testify before the Board.  There is no indication that she was scheduled for such a hearing; and there is no indication that she has withdrawn her requests for a hearing.  However, when the VA attempted to contact her regarding whether or not she still wished to testify before the Board, her representative informed the VA (in an April 2016 correspondence) that seven attempts to reach her have failed and that the representative is unable to determine whether she still wishes to testify.  The Board finds that the duty to assist has been met in this regards, and that the hearing request is deemed to have been withdrawn.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's claims by finding that the service treatment records failed to reflect diagnoses or treatment for chronic disabilities.  

The Board notes that the service treatment records reflect that the Veteran underwent a VA examination in August 1990.  The examination yielded normal findings.  A January 1991 treatment report reflects that the Veteran reported left hip and leg pain of three days duration.  There was no trauma reported.  Pain in the left lateral hip was described as "achy" and worse with weight bearing or prolonged standing.  She was assessed with overuse syndrome.  She was prescribed Motrin and was restricted from doing any physical training, rucking, or running for 5 days 
(VBMS, 11/6/08, pgs. 1-3).  

A March 1991 Report of Medical History reflects that the Veteran reported left thigh pain since her deployment.  There were subjective and objective evidence of an injury.  There was to be a follow-up for a possible lumbar disc (VBMS, 11/6/08, pgs. 4-5). 

A March 1991 VA examination reflects that the Veteran had a history of low back pain with a dull ache, and left lateral thigh pain and aches (worse when standing).  She was noted to have full range of motion of the low back with tenderness.  She was noted to have a possible lumbar disc herniation disc (VBMS, 11/6/08, pgs. 6-7). 

A July 1992 treatment report reflects that the Veteran was treated for left knee trauma (VBMS, 2/7/12, #1, p. 13). 

The Veteran completed a June 1995 Report of Medical History in which she reported recurrent back pain (VBMS, 5/9/14, p.88).  An individual sick slip attributed the back pain to a May 1995 motor vehicle accident (VBMS, 5/9/14, pgs.76-78).

In a February 2003 Report of Medical History, the Veteran reported that she had back problems since Desert Strom in 1990 (VBMS, 2/7/12, #2, p. 15).     

The Board notes that the service treatment records reflect treatment for pain in the left hip, left thigh, and low back.  Consequently, the Board finds that a VA examination is warranted to determine the nature and etiology of her current leg, hip, and low back disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of her hip, leg, and low back disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should comment on the January 1991 treatment of left hip and left leg pain; the March 1991 Report of Medical History in which the Veteran reported left thigh pain; and the March 1991 VA examination that noted left thigh pain and low back pain.  
 
The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

 2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







